The equity of the bill rests upon two theories, undue influence and fraud in procuring the execution of the deed. The law of the case was settled on the former appeal (Johnson v. Chamblee, 202 Ala. 525, 81 So. 27), and this appeal presents only the consideration of the above-stated issues of fact.
Much testimony was taken and the record is rather voluminous. A detailed discussion of the same would serve no good purpose, and it has not been the policy of this court to enter into a discussion of the facts in cases of this character since the act of 1915 (page 594). Pilcher v. Surles, 202 Ala. 643,81 So. 585; Underwood v. Underwood, 200 Ala. 690, 77 So. 233. Suffice it to say, the evidence has been examined with painstaking care and give mature deliberation in consultation, and we have reached the conclusion that the court below has made a proper disposition of the case.
The opinion of the chancellor, which accompanies the decree, very concisely states the conclusion of the trial court upon the facts, and the same will be set out in the report of the case as expressive of the views here entertained. Being therefore of the opinion that the decree of the court below is correct, it will be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.